Title: From John Adams to John Quincy Adams, 16 April 1790
From: Adams, John
To: Adams, John Quincy



My dear Son
New York April 16, 1790

I have received and read with great Pleasure your Letter: but having lent it to Col. Humphreys I cannot now answer it so particularly as I wish.—I thank you for it and desire the continuance of your Observations and Speculations in the Same Way.
You have quoted a Poet, much to the Purpose: I wish to know whether it is Shakespear, and where it is to be found.—I would not wish you to be inattentive to public affairs. You have a political Sagacity, which is not common.
The Dangers that threaten this Country, are very serious—I see them exactly in the same light with you. be Attentive: but cautious and discreet.—neglect not your private Studies and proper Business: for the sake of thinking or Speaking or Writing upon public affairs. Uncertainty of sovereignty, is a great Evil and Danger, and wherever there are more than one pretender to it, there is always Uncertainty. Rivalries of Sovereignties involve Rivalries of Men, and produce Jealousies Envy, Resentment and all the Passions incident to such Situations. Governors of States compare themselves with the President Senators of States with national Senators and Representatives of States with Representatives of the Union. and these Comparisons produce Passions and Heartburnings, which will end in Collisions Disputes perhaps Solutions. in short, altho the new Government has had all the Influence on public Prosperity that could be expected, the Danger of its Existence grows more apparent. the People have the Power to pull it down if they Will. But what will be the Consequence? Confusion, Disgrace, and Adversity. in Proportion as the Beneficence of the Govt. appears the Disposition to destroy it, increases.
I take all the Boston Papers and receive some Letters. but your Information will be peculiarly acceptable. I will Send you a Newspaper from hence.
I hope you will contrive to get the best room in my House for an office.
The Governor of Mass if he had been a wise Man would have appointed Mr Parsons a Judge: but you may find his Want of Wisdom an Advantage to you. The County of Suffolk, is your best Situation.
I must conclude
J. A.